SMITH, P. J.
This is an action of replevin commenced before a justice of the peace. It was removed by appeal to the circuit court where the defendant had judgment and the plaintiff appealed. It appears from the plaintiff’s abstract of the record that on July 31, 1903, for good reasons shown the time for filing of her bill of exceptions ivas by the court extended to on or before September 4, 1903. It further appears from *645said abstract tbat on September 5, 1903, tbe time for filing said bill was by tbe court extended to on or before tbe third day of tbe October term, 1903, of said court. On October 12,1903, tbe time for filing, tbe bill was further extended to tbe third day of tbe January term, 1904. On January 8, 1904, tbe bill was filed. It is thus made apparent tbat tbe court was without jurisdiction to make tbe order of September 5, or tbe subsequent order extending tbe time for filing tbe bill.
Tbe order of July 31, 1903, required tbe bill to be filed on or before September 4, 1903. Tbe order of September 5,1903, extending tbe time for filing tbe bill was too late. Tbe court bad no jurisdiction then or subsequently to extend tbe time or to order tbe filing of tbe bill. After tbe expiration of time ending Septena-» ber 4, 1903, as already stated, tbe court was without jurisdiction to further extend tbe time or order tbe bill to be -filed. All tbe orders made by tbe court in relation to tbe filing of tbe bill after tbe last-named date were coram non judice.
There was, therefore, no bill of exceptions filed in tbe case within tbe time required by tbe statute or tbe lawful order of the court. [Monarch Co. v. Bunn, 78 Mo. App. 55; Bank v. Barker, 145 Mo. 356.]
As no error appears on tbe face of tbe record proper calling for any interference by us with tbe judgment, it will be affirmed.
All concur.